DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1‐3 and 8‐15 are pending.
Claims 4‐7 are canceled.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1‐3 and 8‐15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demandolx et al (US2010/0054595).

Regarding claims 1 and 12, Demandolx et al teaches a method for detecting a tilt angle between a camera coordinate system and a world coordinate system, the method comprising:
(Demandolx et al, “Image 100 is recognizable as being tilted because the contents of image 100 are tilted with respect to their actual physical orientation in the real world”, [0055])
receiving an image;
detecting a plurality of lines in the image, wherein each detected line has an associated angle;
determining, based on at least a first set of the plurality of lines, a first parameter indicating a first representative angle corresponding to the first set;
(Demandolx et al, Figs. 1 and 6; angle 112 (angle_h) between the tilted horizontal line 108/the tiled horizontal house baseline and horizontal axis 110)
determining, based on a second set of the plurality of lines, a second parameter indicating a second representative angle corresponding to the second set;
(Demandolx et al, Fig. 1; the angle (angle_v) between the tilted vertical house walls and vertical axis 114;

    PNG
    media_image1.png
    344
    519
    media_image1.png
    Greyscale
)
identifying the first representative angle as corresponding to one of a horizontal axis and a vertical axis of the world coordinate system;
identifying the second representative angle as corresponding to the other of the horizontal axis and the vertical axis of the world coordinate system;
(Demandolx et al, Figs. 1 and 6; angle_h and angle_v are relative to the real world horizontal axis 110 and vertical axis 114, respectively)
selecting a preferred one of the first and second sets; and
determining the tilt angle based on the parameter corresponding to the selected one of the first and second sets.
(Demandolx et al, Figs. 1 and 6; the tilt angle is either angle_h or angle_v; in an ideal case, angle_h = angle_v)

Regarding claim 2, Demandolx et al teaches its/their respective base claim(s).
Demandolx et al further teaches a method according to claim 1, wherein the first set of lines comprises lines with corresponding angles within a first range.
(Demandolx et al, Fig.1; “a camera may be oriented horizontally by a user to capture "landscape" layout images, or may be oriented vertically by the user (turned 90 degrees from the horizontal orientation) to capture "portrait" layout images … if tilt angle 112 is between -45 and +45 degrees, image 100 may be considered to be a landscape layout image. Alternatively, if tilt angle 112 is between +45 and +135 degrees with respect to horizontal axis 110”, [0056])

Regarding claim 3, Demandolx et al teaches its/their respective base claim(s).
Demandolx et al further teaches a method according to claim 1, wherein the first axis is a horizontal axis of the world coordinate system, and wherein the method comprises determining the tilt angle based on at least one of the horizontal and the vertical axis of the world coordinate system relative to the image.
(Demandolx et al, Figs.1-2; “a camera may be oriented horizontally by a user to capture "landscape" layout images, or may be oriented vertically by the user (turned 90 degrees from the horizontal orientation) to capture "portrait" layout images … if tilt angle 112 is between -45 and +45 degrees, image 100 may be considered to be a landscape layout image. Alternatively, if tilt angle 112 is between +45 and +135 degrees with respect to horizontal axis 110”, [0056])

Regarding claim 8, Demandolx et al teaches its/their respective base claim(s).
Demandolx et al further teaches a method according to claim 1, comprising selecting said preferred one of the first and second sets based on a predefined characteristic of the image.
(Demandolx et al, see comments on claims 3-4; Figs. 1-2, “As shown in FIG. 2, image 200 is rotated so that horizon 108 is parallel to horizontal axis 110 of image 200 because image 100 is a landscape layout image”, [0057])

Regarding claim 9, Demandolx et al teaches its/their respective base claim(s).
Demandolx et al further teaches a method according to claim 1, comprising:
calculating an uncertainty corresponding to the first set and an uncertainty corresponding to the second set;
selecting at least one of the first and second sets based on the calculated uncertainties.
(Demandolx et al, see comments on claim 7; Figs. 24-25, a histogram of weighted angles reflects the uncertainty of angle 2202_left and angle 2202_right; “a calculated angle of the histogram corresponding to a greatest cumulative calculated weight value is selected to be the dominant angle”, [0166]; e.g., when the cumulative calculated weight value corresponding to angle 2202_left is significantly greater than that corresponding to angle 2202_right, left portion of edges in Fig. 22 is effectively selected, and vice versus)

Regarding claim 10, Demandolx et al teaches its/their respective base claim(s).
Demandolx et al further teaches a method according to claim 1, comprising determining the tilt angle based on an assumed relationship between the first representative angle and the second representative angle.
(Demandolx et al, see comments on claim 9; different weights for angle 2202_left and angle 2202_right represent the relationship between the left portion edges and the right portion edges; and “a calculated angle of the histogram corresponding to a greatest cumulative calculated weight value is selected to be the dominant angle”, [0166]) 

Regarding claim 11, Demandolx et al teaches its/their respective base claim(s).
Demandolx et al further teaches a method according to claim 1, the method comprising:
(Demandolx et al, see comments on claim 5)
identifying a candidate line break region in the image,
(Demandolx et al, following discussions on claim 5, the dots in the left portion can be seen as a left pixel, and the dots in the right portion can be seen as a right pixel; the left pixel and the right pixel are divided by a vertical centerline and correspond to tilt angle 2202_left and tilt angle 2202_right, respectively; the region around the center of the vertical centerline defines the discontinuity between the left pixel and the right pixel (=>  “a candidate line break region”) because tilt angle 2202_left and tilt angle 2202_right are different)
wherein identifying the candidate line break region comprises identifying a first pixel of the image and a second pixel of the image, between which the candidate line break region appears,
wherein:
	the first pixel has a first characteristic and
	the second pixel has a second characteristic with a predetermined similarity relationship to the first characteristic, and
(Demandolx et al, the left pixel (left portion of edges) and the right pixel (right portion of edges) have similar characteristics because the difference between the corresponding tilt angle 2202_left and tilt angle 2202_right are less 90 degrees)
using the identified candidate line break region to assist in detecting at least one line of the plurality of lines in the image.
(Demandolx et al, Fig. 22, long axis 2008 is determined by average(angle 2202_left, angle 2202_right)

Regarding claim 13, Demandolx et al teaches its/their respective base claim(s).
Demandolx et al further teaches an apparatus according to claim 12, wherein the processor is configured to receive the image and determine the tilt angle in real time.
(Demandolx et al, Fig. 4, “Image capturing device 402, interpolation module 404, image processing module 406, and display 408 may be present together at a single device, including a stationary device such as a scanner, or a mobile device such as a digital camera, a cell phone, a smart phone”, [0063]; Figs. 1-2; “enabling tilt that exists in digital images to be automatically reduced (e.g., without needing user input)”, [0059]; Fig. 4 shows an automatic tilt reduction process from initially capturing input image 412 with tilt to finally displaying the processed image 410 with reduced tilt; this indeed a real time process)

Regarding claim 14, Demandolx et al teaches its/their respective base claim(s).
Demandolx et al further teaches an apparatus according to claim 12, wherein the tilt angle is a mounting angle of the camera.
(Demandolx et al, Figs. 1-2, “a user taking a picture may undesirably tilt the camera while taking the picture”, [0055]; “Many types of devices are capable of capturing digital images, including digital cameras, cell phones, smart phones, camcorders, web cameras, etc)”, [0054], a web camera is typically mounted on a computer and the image  tilt error comes from tilted mounting of the webcam)

Regarding claim 15, Demandolx et al teaches a non-transitory computer-readable storage medium comprising a set of computer-readable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to:
receive an image from a camera;
detect a plurality of lines in the image, wherein each detected line has an associated angle;
determine, based on at least a set of detected lines with angles within a pre- defined angular range, a first parameter indicating an \\average\\ angle of the lines of the set;
determine, based on at least a second set of the plurality of lines, a second parameter indicating a second representative angle corresponding to the second set;
identify the first representative angle as corresponding to one of a horizontal axis and a vertical axis of the world coordinate system;
identify the second representative angle as corresponding to the other of the horizontal axis and the vertical axis of the world coordinate system;
select a preferred one of the first and second sets; and
determine a tilt angle between a camera coordinate system and a world coordinate system based on the parameter corresponding to the selected one of the first and second sets.
(Demandolx et al, see comments on claim 1)
	Demandolx et al further teaches:
	an average angle of the lines of the set;
(Demandolx et al, Figs. 17-22; determine an average tilt angle 2202 (Fig. 22) from  various edges of the image (Fig. 18); different pixel regions 2004 in Fig. 22 represent different edges in Fig. 18; long axis 2008 and short axis 2010 are calculated and averaged from the pixels of various edges (with EQs. 6-11 for calculated sums or averages); “These calculated sums provide basic statistics of the pixel distribution of a candidate edge object, and enable an eccentricity (elongation) and an average angle to be calculated for the candidate edge object”, [0145]; mathematically, as referring to Fig. 22, the pixel regions/edges 2004 can be divided into two portions by a vertical centerline, e.g., left portion and right portion for separate calculations; each portion presents a subset of the edges; the averaged tilt angle calculated from the left portion and the average tilt angle calculated from the right portion, say, tilt angles 2202_left and 2202_right, can be further averaged to obtain the final averaged tilt angle 2202 (i.e., 2202_final = average (2202_left, 2202_right)

    PNG
    media_image2.png
    361
    484
    media_image2.png
    Greyscale
)


Response to Arguments
Applicant's arguments filed on 12/14/2020 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1, Applicant, in pages 6-9 of the remarks, argues that the combination of the cited reference(s) fails to teach “determining, based on at least a first set of the plurality of lines, a first parameter indicating a first representative angle corresponding to the first set; determining, based on a second set of the plurality of lines, a second parameter indicating a second representative angle corresponding to the second set” as recited in claim 1. 
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				2/2/2021